UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-2150


RICHARD NEELY, individually;     NEELY     &   CALLAGHAN,   a   West
Virginia Partnership,

                Plaintiffs - Appellants,

          v.

MARK ZIMMER, individually and as Trustee of the Zimmer
Survivor Trust; and as Executor of the Estate of Norma
Zimmer; RONALD ZIMMER, individually; THE ZIMMER SURVIVOR
TRUST, a California Trust,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:11-cv-00444)


Submitted:   September 5, 2013           Decided:      October 31, 2013


Before SHEDD and    WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard F. Neely, NEELY & CALLAGHAN, Charleston, West Virginia,
for Appellants.    Robert E. Adel, GREENBERG TRAURIG, Irvine,
California; Grant P. H. Shuman, SPILMAN, THOMAS & BATTLE, PLLC,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     In    this    case   involving   an   attorney-fee      dispute,    Richard

Neely    and   Neely    and   Callaghan,   a   West   Virginia   partnership,

appeal from the district court’s grant of summary judgment in

favor of Mark Zimmer, individually, as trustee of the Zimmer

Survivor Trust, and as executor of the estate of Norma Zimmer;

Ronald Zimmer, individually; and the Zimmer Survivor Trust, a

California trust.         Richard Neely and the partnership of Neely

and Callaghan also appeal from the district court’s denial of

their motion pursuant to Federal Rule of Civil Procedure 59(e)

to alter or amend the judgment.

     Having carefully reviewed the briefs, the record, and the

relevant law, we affirm on the reasoning of the district court.

Neely v. Zimmer, No. 2:11-cv-00444, (S.D.W.Va. Sept. 10, 2012)

(denial of Rule 59(e) motion); Neely v. Zimmer, No. 2:11-cv-

00444,    2012    WL   3198557   (S.D.W.Va.    August   2,   2012)   (grant   of

summary judgment).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                        AFFIRMED




                                      - 2 -